United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-2462
                                   ___________

Dianna L. Hall,                     *
                                    *
           Appellant,               *
                                    *    Appeal from the United States
      v.                            *    District Court for the
                                    *    Eastern District of Arkansas.
Shirley S. Chater, Commissioner     *
of the Social Security              *
Administration,                     *
                                    *
           Appellee.                *
                               ___________

                      Submitted:      December 10, 1996

                          Filed:   March 24, 1997
                                   ___________

Before WOLLMAN, BRIGHT, and MURPHY, Circuit Judges.
                               ___________


WOLLMAN, Circuit Judge.


     Dianna   Hall    appeals   the    district   court's1   order   affirming   the
Commissioner's denial of her application for supplemental security income
(SSI) benefits.   We affirm.


                                          I.


     Hall, who was thirty-seven years old when she filed for benefits, is
a high school graduate and has completed college




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, to whom this case was
referred for final disposition pursuant to 28 U.S.C. § 636(c).
coursework in nursing.   She has been employed as a parts inspector and
sorter, maid, machine operator, and product packer.       On July 3, 1991,
approximately one month before she filed for benefits, Hall fell eleven
feet from a ladder, fracturing her back and left wrist.     Hall filed for
benefits alleging disability due to her broken wrist and back pain arising
from her fall.


     In a letter to the Social Security Administration dated January 29,
1992, an orthopedic surgeon who treated Hall after her fall reported that
Hall had undergone three surgeries and a bone graft on her left wrist, that
the severity of her wrist injuries resulted in reduced motion and weakness,
and that he detected what he believed was post-traumatic degenerative
arthritis.   He stated that the prognosis for her wrist was dismal and
predicted that she might experience progressive pain.   In regard to Hall's
back, he reported that she was treated with a brace and persisted with pain
and a progressive kyphotic deformity.     He also noted advising Hall that
losing weight would be the best treatment for her back.


     A physician who treated Hall for her back problems at the University
of Arkansas Department of Neurosurgery stated in a clinic note dated
February 13, 1992, that Hall was doing well with a brace but experienced
persistent back pain, and that films of her lumbar spine showed a
progression of collapse of the L1 vertebra.    The doctor stated that Hall
had point tenderness over the lumbar spine.   The only medication noted on
Hall's outpatient record was Ibuprofen.   Although this physician initially
thought Hall would require back surgery, he stated on March 12, 1992, that
her condition had stabilized and surgery was not anticipated.
     A hearing was held before an administrative law judge (ALJ) on
October 6, 1992.   Hall demonstrated that she could barely bend her left
wrist or the fingers on her left hand.    Hall testified that




                                   -2-
she still wears a back brace every day, and has a heavier one for "the days
it gets really bad."     Her daughter has to help her fasten buttons and
zippers when she gets dressed and assist her in bathing.     Hall performs
light housework and cooking, but hires someone to do heavy cleaning twice
a month and needs help lifting heavy pots.    Hall claimed that she has to
lie down approximately once per hour during the day to alleviate her back
pain, but reported that a heating pad and Ibuprofen would also alleviate
that pain.


     The     ALJ called a vocational expert (VE) at the hearing.       The
hypothetical the ALJ posed to the VE involved a worker who had difficulty
with prolonged sitting and standing and needed to alternate between these
positions hourly, was severely limited in the use of her left hand but
could use it as a helper hand, and could lift up to 30 or 40 pounds
occasionally and 20 pounds frequently with her good arm.     The VE opined
that this worker could not perform her past relevant work but retained the
residual functional capacity to perform unskilled sedentary work, including
clerk, receptionist, and cashier jobs.


     The ALJ found that although Hall was severely impaired, she did not
meet the requirements of a listed impairment.         Relying on the VE's
testimony, the ALJ concluded that Hall's impairments precluded her from
performing her past relevant work but that she could perform other jobs
available in significant numbers.      The Appeals Council denied Hall's
request for review, and the district court granted the Commissioner's
motion for summary judgment.   On appeal, Hall argues that the ALJ erred in
discounting her subjective complaints of pain and in concluding that a
significant number of jobs exist that she could perform.
                                    II.




                                    -3-
     Our review is limited to determining whether the Commissioner's
decision is supported by substantial evidence on the record as a whole;
that is, evidence sufficient to allow a reasonable mind to find it adequate
to support the Commissioner's conclusion.    See Johnson v. Chater, 87 F.3d
1015, 1017 (8th Cir. 1996).       We will not reverse the Commissioner's
decision simply because there is evidence supporting a different result.
See id.     If the evidence supports two inconsistent conclusions, one of
which is that reached by the Commissioner's conclusion, we must affirm the
decision.     See Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996).


     Hall argues that the ALJ erred in discounting her complaints that she
experiences disabling pain and needs to lie down frequently during the day.
She contends that the ALJ would have found her unemployable, had he
properly credited her testimony and the testimony of her witnesses.


     The ALJ made express credibility findings and stated his reasons for
those findings in accord with Polaski v. Heckler, 739 F.2d 1320, 1322 (8th
Cir. 1984).    He carefully reviewed the medical evidence and found that it
supported Hall's assertion that she experienced pain but did not support
the degree of functional limitation and pain she alleged.     He also noted
that Hall sought no medical treatment for her wrist after January of 1992,
no treatment for her back other than her brace, and no physical therapy for
either her wrist or back.      In addition, Hall did not show that she had
attempted to lose weight to improve her condition as her orthopedic surgeon
had recommended.    The ALJ also found that Hall's description of her daily
activities, including cooking, light housework, grocery shopping, and
driving an automobile, contradicted her assertions that she could walk or
stand only for a short amount of time and had to lie down once every hour.




                                     -4-
       The ALJ additionally noted that Hall did not take strong pain
medication, a factor that may belie subjective complaints of pain.            See
Johnson, 87 F.3d at 1017.      Hall contends that she failed to take stronger
medication because of its sleep-inducing effect and because of her fear of
becoming addicted.         Her own testimony that her pain was relieved by
Ibuprofen and a hot pad, however, contradicts a need for prescription
medication to alleviate her pain.


       After reviewing the entire record, we are satisfied that the ALJ's
determination of Hall's credibility was based on substantial evidence,
properly rooted in inconsistencies between Hall's testimony and the record
as a whole.      See Polaski, 739 F.2d at 1322.         We recognize that the
orthopedic     surgeon's    letter   predicted   that   Hall   might    experience
progressive pain, but evidence in the record also supports the conclusion
that   she   did not endure a degree of pain or functional limitation
supporting the award of benefits.         We will not reverse as long as the
evidence adequately supports the Commissioner's conclusion.            See Roe, 92
F.3d at 675.


       Likewise, we are satisfied that the ALJ's conclusion that the
testimony of Hall's witnesses was unreliable because it was motivated in
part by their desire that Hall receive benefits and was in conflict with
the overall evidence in the record is supported by substantial evidence.
See Brown v. Chater, 87 F.3d 963, 966 (8th Cir. 1996) (ALJ may discredit
suspect testimony of witnesses).




                                       -5-
                                   III.


     Hall next argues that the ALJ failed to establish the existence of
a significant number of jobs that Hall could perform, contending that she
could not perform most jobs the VE identified.    Since Hall cannot perform
her past relevant work, the Commissioner bears the burden of showing that
Hall could perform jobs that exist in significant numbers.     See Cruze v.
Chater, 85 F.3d 1320, 1322 (8th Cir. 1996).      We ultimately leave to the
trial judge’s common sense the application of the significant numbers
requirement to a particular claimant’s factual situation.    See Johnson v.
Chater, No. 96-2614, slip op. at 5 (8th Cir. Mar. 6, 1997); Long v. Chater,
No. 96-2048, slip op. at 6 (8th Cir. Mar. 6, 1997); Jenkins v. Bowen, 861
F.2d 1083, 1087 (8th Cir. 1988).   Factors the trial judge should consider
include the level of the claimant’s disability, the reliability of both the
claimant’s and the VE’s testimony, and the types and availability of work
that the claimant could perform.   See Jenkins, 861 F.2d at 1087.   The ALJ
considered Hall’s particular impairments and abilities along with the VE’s
testimony, and determined that a significant number of jobs existed that
Hall could perform.   We find that the ALJ’s determination is supported by
substantial evidence in the record.


     The VE listed 218 order clerk jobs and 122 information clerk jobs in
Arkansas that he believed Hall could perform.         Hall cites the U.S.
Department of Labor's Dictionary of Occupational Titles2 (DOT) and a
supplement thereto,3 for the proposition that these




     2
     U.S. Dep't of Labor, Employment & Training Admin., Dictionary
of Occupational Titles (4th ed. 1991).
     3
      U.S. Dep't of Labor, Employment & Training Admin., Selected
Characteristics of Occupations Defined in the Revised Dictionary of
Occupational Titles (1993).

                                    -6-
jobs all require reaching, handling, or finger work.     Hall's reliance on
the DOT as a definitive authority on job requirements is misplaced,
however, for DOT definitions are simply generic job descriptions that offer
"the approximate maximum requirements for each position, rather than their
range."    Jones v. Chater, 72 F.3d 81, 82 (8th Cir. 1995); see also Roe, 92
F.3d at 678 n.8.    The DOT itself cautions that its descriptions "‘may not
coincide in every respect with the content of jobs as performed in
particular establishments or at certain localities.'"   Roe, 92 F.3d at 678
n.8 (quoting Dictionary of Occupational Titles, vol. 1, at xiii).    In other
words, not all the jobs in every category have requirements identical to
or as rigorous as those listed in the DOT.      We are satisfied that Hall
could perform a number of jobs within the categories the VE listed, despite
her impairments.
        Furthermore, the record supports the conclusion that Hall could
perform these jobs even as described in the DOT.   No evidence in the record
suggests that Hall's ability to reach is significantly limited.         Hall
concedes that her left hand could be utilized as a helper hand for handling
light objects.    Although Hall could not perform finger work with her left
hand, she could utilize her good right hand for tasks requiring finger
work.    Even if we adopt the DOT descriptions of the clerk jobs, therefore,
we are satisfied that Hall could perform them.


        The VE also listed 1,045 receptionist jobs in Arkansas, stating that
Hall could perform most with the use of only one hand, but that her need
to alternate sitting and standing would eliminate some of them.     He listed
5,227 cashier jobs, but stated that Hall's "difficulty with the [left] hand
would preclude a majority of them," and that he had "never seen a cashier
sitting."    Hall argues that because many of these jobs would be precluded
by her need to alternate between sitting and standing or her inability to
use her




                                     -7-
left hand, as the VE conceded, they fail to constitute a significant
number.


     The   testimony   elicited    from   the   VE   regarding   the   number   of
receptionist and cashier jobs that would accommodate Hall's impairments
could have been more precise.         We are satisfied, however, that the
receptionist and cashier jobs that would actually accommodate Hall, when
added to the 218 order clerk and 122 information clerk jobs, constitute a
significant number of jobs available to Hall.         Cf. Jenkins, 861 F.2d at
1083 (500 jobs in claimant's region constitutes significant number).            The
VE’s somewhat inexact language regarding the receptionist and cashier jobs
does not undermine this conclusion, as the VE’s testimony in its entirety
reveals that he was not hedging or exaggerating the number of jobs
available to Hall, but merely acknowledging that some particular jobs in
the categories he listed might be precluded.          See Long, slip op. at 6.
There is no evidence to give us pause in concluding that the ALJ used
common sense in applying the significant numbers requirement to Hall’s
particular factual situation.     See Johnson, slip op. at 5; Long, slip op.
at 6; Jenkins, 861 F.2d at 1087.     We conclude that the Commissioner met her
burden and that her conclusion is supported by substantial evidence.


     The judgment is affirmed.


BRIGHT, Circuit Judge, dissenting.


     I respectfully dissent.      The ALJ’s findings which have been approved
by the district court and by the majority are erroneous.




                                      -8-
        First, the ALJ erroneously discounted Hall’s subjective complaints
of pain solely because she refused to take prescription pain relievers.
Although, functioning without such medication may contradict complaints of
pain, Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996), legitimate
reasons exist for refusing medication and coping with the pain.                 In Polaski
v.   Heckler,   739 F.2d 1320   (8th    Cir.    1984),   this   court   instructed
adjudicators to consider the side effects of medication before discounting
complaints of pain.        Id. at 1322, quoted in Johnson, 87 F.3d at 1017.
Indeed, continued use of prescription-strength pain relievers increases the
risks of side effects such as bleeding ulcers and addiction.                   See, e.g.,
J.E. Schmidt, Attorneys’ Dictionary of Medicine A-276 (1997) (describing
side effects of prolonged treatment with ansaids); id. at C-268 (defining
codeine as derivative of opium and habit-forming).


        The Commissioner offered no evidence disputing Hall's statement that
she refused to take stronger medicine because of its sleep-inducing effect
and fear of addiction.         The majority states that Hall’s “testimony that her
pain was relieved by Ibuprofen and a hot pad . . . contradicts a need for
prescription medication to alleviate her pain.”                     Maj. op. at 4.       I
disagree.       Using    over-the-counter       pain    relievers      and   heating   pads
constitutes a legitimate method of pain control, without entirely relieving
pain, for people who choose to avoid the risks and side effects associated
with stronger medications.         It is a common experience that people, such as
Hall, will rely on heating pads and over-the-counter medicine and forego
the relief of stronger medications.              Indeed, heavy pain medications may
often prove ineffective.          Hall’s decision to avoid the side effects of
prescription-strength pain relievers in no way contradicts her claims of
pain.    Thus, I believe the record lacked substantial evidence to support
the ALJ’s decision to discount Hall’s subjective complaints of pain.




                                              -9-
        Second, the evidence fails to support the ALJ's conclusion that a
significant number of jobs that Hall could perform exist in the economy.
The Commissioner bears the burden of demonstrating that a significant
number of jobs exist that Hall could perform.          See Johnson v. Chater, No.
96-2614, 1997 WL 94016, *2 (8th Cir. (Iowa) Mar. 6, 1997).              To meet this
burden, the Commissioner can rely on the testimony of a vocational expert,
Long v. Chater, No. 96-2048, 1997 WL 94021, *3 (8th Cir. (Iowa) Mar. 6,
1997)     who   must   “determine   whether   jobs   exist   for   someone   with   the
claimant’s precise disabilities.”        Montgomery v. Chater, 69 F.3d 273, 277
(8th Cir. 1995) (quoting Jelinek v. Bowen, 870 F.2d 457, 459 (8th Cir.
1989)).    In addition, this court recently recognized a distinction between
testimony from a vocational expert indicating that he “was hedging or
giving qualified responses[,]” and testimony that merely demonstrates
awareness that he was addressing hypothetical questions.               Long, 1997 WL
94021, *3.


        In Hall’s case, the vocational expert merely cited raw numbers of
available jobs without specifying how many of those jobs Hall could perform
based on her precise disabilities.            Furthermore, the expert hedged and
offered qualified responses because he acknowledged that her disabilities
would “preclude a majority” of those jobs, and stated that her limitations
would “drastically reduce” the numbers he used to reflect available jobs
in the economy.         Tr. at 62-66.     Merely identifying large numbers of
available jobs without specifying how many of those jobs a claimant could
perform is insufficient to meet the Commissioner’s burden.
        The majority recognizes that “[t]he testimony elicited from the
[vocational expert] . . . could have been more precise[,]” but concludes
that the expert’s qualified testimony combined with 340 available jobs
constitutes a significant number.        Maj. op. at 7.      The majority relies on
Jenkins v. Bowen, 861 F.2d 1083, 1087 (8th Cir. 1988), to support its
conclusion.      In Jenkins, however, this




                                        -10-
court decided 500 security jobs constituted a significant number in light
of the claimant’s twenty-five years of security experience.   Id.    Hall does
not have such experience.   I believe relying upon Jenkins for establishing
a minimum significant number is improper.


     In sum, the ALJ erroneously discounted Hall’s complaints of pain
because   of her refusal to take prescription pain relievers and the
Commissioner failed to meet her burden of demonstrating that Hall could
perform a significant number of available jobs in the economy.      The record
establishes Hall as severely disabled and entitled to disability benefits.


     I would, therefore, reverse and remand the case to the district court
with instructions that it require respondent Chater to grant disability
benefits to Hall.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -11-